                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-60170-CIV-COHN/SELTZER

PLANTATION OPEN MRI, LLC
(a/a/o CLEVELAND RAHMING, et al.),

                     Plaintiff,

vs.


INFINITY AUTO INSURANCE COMPANY,

                Defendant.
________________________________/

                                          ORDER

       THIS CAUSE has come before the Court upon Defendant’s Motion for Clarification

Regarding DE 19 [DE 21]. This Motion addresses the upcoming deposition of Defendant’s

corporate representative and seeks to limit the areas of inquiry and seeks clarification

about the length of the deposition.

       The deposition is limited to matters necessary to support Plaintiff’s anticipated

motion to remand. Defendant argues that two of the areas of inquiry set forth in Plaintiff’s

Notice of Deposition (numbers 6 and 7) go to the merits of the case and should not be

permitted. The Court disagrees. Defendant bases its removal on the value of 316 claims

and presents various formulas to establish that the amount in controversy meets the

jurisdictional threshold of this Court [DE 1-2]. The Court has determined that the areas of

inquiry contained in Plaintiff’s Amended Notice of Deposition [DE 18-1] fall within the scope

of matters necessary to raise a challenge to the jurisdictional threshold. That there may
be some overlap with the merits of the case is unavoidable; the areas of inquiry at issue

fall within the scope of matters necessary to support a motion to remand.

       Defendant has expressed a desire to call the undersigned Magistrate Judge during

the deposition for immediate rulings on disputed issues. The Court will not entertain that

relief. Any disputed issues shall be presented to the Court by motion at the conclusion of

the deposition.

       The Court reminds counsel for both parties that “it is a fundamental tenet of this

Court that attorneys in this District be governed at all times by a spirit of cooperation,

professionalism, and civility.” Introductory Statement, Local Rules for the United States

District Court for the Southern District of Florida. Counsel are reminded of the Court’s

power to sanction attorneys and/or parties under Rules 30(d)(2)1 and 37(d)(3), Federal

Rules of Civil Procedure, 28 U.S.C. § 19272, and the Court’s inherent powers. The Court

anticipates that all counsel and parties will engage in a good faith deposition on all matters

necessary to support a motion to remand.

       In accordance with the foregoing, it is hereby

       ORDERED AND ADJUDGED that Defendant’s Motion for Clarification Regarding

DE 19 [DE 21] is GRANTED IN PART AND DENIED IN PART. The deposition will be

limited to matters necessary to support a motion for remand, as set forth in the areas of


       1
         Rule 30(d)(2) permits the Court to impose appropriate sanctions, including
reasonable costs and attorney’s fees, “on a person who impedes, delays, or frustrates the
fair examination of the deponent.”
       2
         Section 1927 permits the court to require an attorney “who so multiplies the
proceedings in any case unreasonably and vexatiously” “to satisfy personally the excess
costs, expenses, and attorney’s fees reasonably incurred because of such conduct.” 28
U.S.C. § 1927.

                                              2
inquiry in Plaintiff’s Amended Notice of Deposition. The deposition will not exceed a total

of 4 hours. The Deponent shall be granteda minimum of 2 breaks not to exceed 10

minutes each; these breaks will not count toward the 4-hour limit. In the event a corporate

representative is subsequently scheduled to testify on the merits of the case, the

subsequent deposition will be limited to matters not covered in this deposition.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 12th day of

February 2019.




Copies furnished counsel via CM/ECF




                                            3
